Enloe, J.
The appellant was tried and convicted in the Marion Criminal Court upon a charge of contributing to the delinquency of certain named children. The cause was tried by the court, without a jury, and a sentence of fine and imprisonment imposed. There was a motion for a new trial which was overruled, also a motion in arrest of judgment which motion was also overruled and appellant excepted.
The only error assigned in this court is: "The court erred in overruling appellant’s motion in arrest of judgment.”
Upon oral argument of this case the attention of counsel for appellant having been called to the fact that his motion was made and the ruling thereon given after judgment and sentence had been pronounced, he frankly conceded that said motion was made too late; that it should have preceded the entry of judgment; and that therefore no question was presented for our decision in this appeal. Smith v. State (1895), 140 Ind. 343, 39 N. E. 1060.
The judgment of the Marion Criminal Court is therefore affirmed.